                                                  One Lincoln Center | Syracuse, NY 13202-1355 | bsk.com

                                                                       LAURA H. HARSHBARGER, ESQ.
                                                                                 lharshbarger@bsk.com
                                                                                        P: 315.218.8314
                                                                                        F: 315.218.8100
November 16, 2020


VIA CM/ECF

Magistrate Judge Steven L. Tiscione
U.S. District Court for the Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re:     Thomas Hall v. Hofstra University
        Case No.: 2:20-cv-2638 (JS-ST)

Dear Magistrate Judge Tiscione:

Pursuant to the Court’s Scheduling Order dated October 4, 2020 (ECF Docket No. 9),
the parties are scheduled to appear at 11:00 am on November 20, 2020.

Pursuant to Administrative Order No. 2020-24 regarding Corona Virus/COVID-19
Pandemic, Remote Access to Judicial Proceedings, dated September 29, 2020,
Defendant and Plaintiff jointly request instructions to appear remotely at the scheduled
conference.

Given the surge in COVID-19 cases, the parties agree that a remote appearance at this
hearing best serves health and safety.

Respectfully submitted

BOND, SCHOENECK & KING, PLLC




Laura H. Harshbarger, Esq.

LHH/clb




11551647.1 11/16/2020
